And Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update paragraph 0001, since the U.S. Patent Application No. 16/369,308 is now U.S. Patent No. 11,115,977.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (US 2010/0189093), hereinafter referred to as Palanki, in view of NPL “3GPP TR 45.820 V13.1.0 (2015-11 – IDS record)”, hereinafter referred to as the NPL.
Regarding claim 1, Palanki discloses: (1) the serving eNB may generate an uplink grant, which may include assigned resources, a selected MCS, a transmit power level to use on the assigned resources, etc., see 0045. Consequently, the UE that received the uplink grant can use assigned resources (first set of resources), via the selected MCS for data transmission (corresponding to determining a first set of resources for data transmission); (2) in one design, certain resource blocks (second set of resources) may be used to transmit one or more power decision pilots and may be referred to as selected resource blocks, see 0053 (corresponding to a second set of resources for pilot transmission).
Palanki, however, fails to teach a first and a second modulation scheme.
 The NPL discloses two modulation classes are defined for the uplink: Class-1 modulation, based on Gaussian-shaped Minimum Shift Keying (GMSK) and Class-2 modulation, based on Phase Shift Keying (PSK), using Pi/2-BPSK, Pi/4-QPSK and Pi/8-8PSK, see page 330.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ two modulation classes taught by the NPL into the system of Palanki.  The suggestion/motivation for doing so would have been to provide lower complexity transmitter implementation, and not using higher order modulation schemes because of the likely increase in cost/complexity for the MS transmitter due to RF implementation issues.
Regarding claim 11, this claim has similar limitations as claim 1.  Therefore, it is rejected under Palanki-the NPL for the same reasons as set forth in the rejection of claim 1. The UE 120-fig.15 includes at least a processor for performing the claimed steps.
	Regarding claim 2, Palanki discloses all claim limitations, except the first modulation scheme comprising Pi/4QPSK or Pi/2BPSK and the second modulation scheme comprises Pi/4QPSK or Pi/2 PBSK.
The NPL discloses two modulation classes are defined for the uplink: Class-1 modulation, based on Gaussian-shaped Minimum Shift Keying (GMSK) and Class-2 modulation, based on Phase Shift Keying (PSK), using Pi/2-BPSK, Pi/4-QPSK and Pi/8-8PSK, see page 330.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the first modulation scheme of Pi/4QPSK or Pi/2BPSK and the second modulation scheme of Pi/4QPSK or Pi/2 BPSK by the NPL into the system of Palanki.  The suggestion/motivation for doing so would have been to provide lower complexity transmitter implementation, and not using higher order modulation schemes because of the likely increase in cost/complexity for the MS transmitter due to RF implementation issues.
Regarding claim 12, this claim has similar limitations as claim 2.  Therefore, it is rejected under Palanki-the NPL for the same reasons as set forth in the rejection of claim 2.

                                  Allowable subject matter
7.	Claims 3-10 and 13-20 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                         Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2017/0041948); Baum et al. (US 2008/0232240) are cited, and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465